Citation Nr: 0740015	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  00-20 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for plantar fasciitis.

3. Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance or on housebound 
status.   


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1966 to August 1987.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from March 2000 
(bilateral hearing loss), December 2002 (SMC based on the 
need for regular aid and attendance and on housebound 
status), and August 2005 (plantar fasciitis) rating decisions 
of the Manila RO.  In January 2001, a hearing was held before 
a Decision Review Officer (DRO) at the RO.  A transcript of 
the hearing is of record.  The case was previously before the 
Board in July 2007, at which time the issue of service 
connection for bilateral hearing loss was referred to the 
Veterans Health Administration (VHA) for an advisory medical 
opinion.

The veteran had initiated appeals of the December 2002 rating 
decision's denials of service connection for diabetes, pes 
planus, difficulty with urination due to enlarged prostate, 
rheumatoid arthritis, and recognition of T. as his adopted 
child.  In an April 2005 statement, he withdrew his appeals 
of these issues.  In a May 2006 notice of disagreement (NOD) 
he also expressed disagreement with the April 2006 rating 
decision's assignment of a 10 percent rating for 
osteoarthritis of both knees.  A July 2006 statement of the 
case (SOC) granted separate 10 percent ratings for each knee.  
In a July 2006 statement, the veteran indicated that he was 
satisfied with the separate 10 percent ratings for his knees 
and that he was withdrawing his appeal as to those ratings.  
Hence, the above noted issues are not before the Board.  

In the veteran's March 2003 NOD with the February 2002 rating 
decision, he indicated that he disagreed with the decision 
regarding aid and attendance.  In a May 2005 SOC, the RO 
readjudicated SMC based on both the need for regular aid and 
attendance and on housebound status.  In his June 2005 VA 
Form 9, Substantive Appeal, he stated that he was appealing 
the denial of SMC based on housebound status.  A subsequent 
April 2006 rating decision continued to deny SMC based on 
both aid and attendance and housebound status and in July 
2006, the veteran indicated (on a VA Form 9) that his appeal 
encompassed both aid and attendance and housebound status.  
August and December 2006 supplemental SOCs (SSOCs) continued 
to adjudicate entitlement to SMC under both criteria.  Hence, 
both of these issues are on appeal and will be addressed 
below.
FINDINGS OF FACT

1. Competent (medical) evidence reasonably establishes that 
the veteran's bilateral hearing loss was, at least in part, 
caused by noise exposure in service.  

2. The veteran's plantar fasciitis was not manifested in 
service, is not related to his complaints of heel pain during 
service, and the preponderance of the evidence is against a 
finding that such disability is related to his service.

3. The veteran does not have a single service-connected 
disability rated at 100 percent; he has been awarded a total 
disability rating based on individual unemployability (TDIU).

4. The veteran's service-connected disabilities do not 
prevent him from tending to most daily care needs without 
regular personal assistance from others, nor do they render 
him unable to protect himself from the hazards or dangers 
incident to his daily environment, or confine him to his 
home; he is not bedridden. 


CONCLUSIONS OF LAW

1. Service connection for bilateral hearing loss disability 
is warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 1154, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.385 (2007).

2. Service connection for plantar fasciitis is not warranted.  
38 U.S.C.A. § 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.304 (2007).

3. The criteria for SMC based on the need for regular aid and 
attendance or based on housebound status are not met.  38 
U.S.C.A. §§ 1114, 5107 (West  2002 & Supp. 2006); 38 C.F.R. 
§§ 3.350, 3.352 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Regarding service connection for bilateral hearing loss, as 
the determination below constitutes a full grant of that 
claim, there is no reason to belabor the impact of the VCAA 
on this matter.  

The veteran was advised of VA's duties to notify and assist 
in the development of the claim of service connection for 
plantar fasciitis prior to the initial adjudication of his 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  An April 2005 letter explained the evidence necessary 
to substantiate his claim, the evidence VA was responsible 
for providing, the evidence he was responsible for providing, 
and advised him to submit any evidence or provide any 
information he had regarding his claim.  Regarding the claims 
of SMC based on the need for regular aid and attendance and 
on housebound status, he did not receive complete notice 
prior to the initial rating decision; however, a September 
2005 letter provided certain essential notice prior to the 
readjudication of these claims.  Mayfield, 444 F.3d at 1328; 
see Quartuccio, 16 Vet. App. at 187.  An April 2006 rating 
decision and August and December 2006 SSOCs readjudicated the 
matters after the appellant and his representative responded 
and further development was completed.  38 U.S.C.A. § 7105; 
see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  He 
has had ample opportunity to respond/ supplement the record 
with evidence in support of his claims, and is not prejudiced 
by any technical notice deficiency (including in timing) that 
may have occurred earlier in the process.  Additionally, in 
compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), March 2006 and February 2007 letters informed the 
veteran of disability rating and effective date criteria.  
The veteran has not alleged that notice in this case was less 
than adequate.

The veteran's service medical records and pertinent treatment 
records have been secured.  The RO arranged for VA 
audiological evaluations in September 1998 and March 2001; an 
aid and attendance/ housebound examination in December 2005; 
and a foot examination in November 2006.  In July 2007, the 
Board requested an advisory opinion from a VHA specialist on 
the issue of service connection for hearing loss.  The 
veteran has not identified any evidence that remains 
outstanding and in September 2006 and October 2007 statements 
indicated that he had no more evidence to submit.  Therefore, 
VA's duty to assist is also met.  Accordingly, the Board will 
address the merits of the claims.

B.	Factual Background, Legal Criteria, and Analysis

Service Connection

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  In order to 
establish service connection for a claimed disability, there 
must be: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
"consistent with the circumstances, conditions, or hardships 
of such service" even though there is no official record of 
such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  However, the U. S. Court of Appeals 
for Veterans Claims (Court) has held that 38 U.S.C.A. 
§ 1154(b) does not create a presumption of service connection 
for a combat veteran's alleged disability and that the 
veteran is required to meet his evidentiary burden as to 
service connection, such as whether there is a current 
disability or whether there is a nexus to service, both of 
which require competent medical evidence.  Collette v. Brown, 
82 F.3d 389 (1996).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

        Hearing Loss

Service incurrence or aggravation of organic disease of the 
nervous system (to include sensorineural hearing loss) may be 
presumed if such is manifested to a compensable degree within 
a year of a veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing is considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

DD Form 214 shows the veteran received a Combat Action 
Ribbon. 

Service medical records show that on May 1966 entrance 
examination, spoken voice hearing was 15/15.  An undated 
audiogram revealed the following puretone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
20
20
LEFT
20
25
20
30
30

It was noted that the veteran had high frequency hearing loss 
that was not considered disqualifying.  

An audiogram taken during a May 1985 annual examination 
showed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
15
15
25
LEFT
20
25
20
15
40

On September 1998 VA audiological evaluation, puretone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
90
90
90
90
95
LEFT
95
95
100
90
90

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 100 percent in the left ear.  
A diagnosis of profound sensorineural bilateral hearing loss, 
worse in the left ear was provided.  The veteran reported 
that he experienced engine noise exposure during his service 
with the Navy.  

In a January 2001 statement, the veteran stated that when he 
was stationed aboard a ship, his sleeping compartment was 
located near the engine room and the loud cracking noise of 
the engines irritated his ears and made his hearing weak.  He 
indicated that he went to sick call, but the doctor told him 
that his hearing was still normal because he could hear 
within a ten foot distance.  He stated that he noticed his 
hearing loss one year after service and that he could not 
hear within a five foot distance at that time.  

At the January 2001 DRO hearing, the veteran stated that his 
doctor said his hearing loss was related to noise exposure in 
service, but that he did not need immediate treatment since 
he could hear within a ten foot distance.  

On March 2001 VA examination, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
60
60
65
75
LEFT
70
55
55
60
70

Speech audiometry revealed speech recognition ability of 100 
percent in each ear.  The diagnosis was moderate to severe 
sensorineural loss.  The examiner, an otolaryngologist, 
reviewed the veteran's claims file and stated that bilateral 
hearing loss may be "degenerative in nature and not 
necessarily due to noise exposure."  

A September 2007 letter from a VHA otolaryngologist concludes 
that the veteran had significant sensorineural hearing loss, 
especially in the high frequencies.  He explained that 
sensorineural hearing loss is multifunctional and that while 
it was possible the veteran's hearing loss was inherited, it 
was also likely "that a large component was related to noise 
exposure that he was exposed to while in the service."

The September 1998 and March 2001 audiometry records 
conclusively show the veteran has bilateral hearing loss by 
VA standards.  38 C.F.R. § 3.385.  Furthermore, as he 
received the Combat Action Ribbon, he is a combat veteran and 
presumably sustained combat related noise trauma and his 
reported history of noise exposure aboard ship is sufficient 
proof of such exposure.  What remains to be shown is whether 
there is a relationship between the veteran's in service 
noise exposure and his current bilateral hearing loss.

The Board concludes that the balance of the evidence 
establishes that the veteran's bilateral hearing loss is at 
least partially related to in-service noise trauma.  As 
noted, the September 2007 VHA specialist concluded that while 
the veteran's bilateral hearing loss could have been 
inherited it was likely that a large component was related to 
in-service noise exposure.  The Board notes that the March 
2001 VA examiner's opinion is contrary in that it concludes 
that hearing loss may be "degenerative in nature and not 
necessarily due to noise exposure."  However, this contrary 
opinion lacks probative value as it is phrased in terms that 
are speculative.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (holding that medical evidence that is speculative, 
general, or inconclusive cannot be used to support a claim).  
Notably, the March 2001 VA opinion does not specifically rule 
out the possibility of noise exposure being a cause of the 
veteran's bilateral hearing loss.  

In summary, the September 2007 VHA opinion must be given the 
greatest probative weight, as it reflects claims file review 
and is supported by an explanation regarding the 
multifunctional etiology of hearing loss, thus providing an 
explanation of the rationale for the opinion given.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The evidence 
shows that the veteran's current bilateral hearing loss was 
at least partially incurred during his military service.  
Consequently, the Board concludes that service connection is 
warranted for bilateral hearing loss.

        Plantar Fasciitis

On May 1966 service entrance examination, clinical evaluation 
revealed pes planus that was not considered disqualifying.  
Pes planus was also noted during clinical evaluation in 
December 1976 and October 1978 examinations.

September 1998 VA x-rays provide impressions of possible 
early degenerative joint disease, both distal and proximal 
interphalangeal joints and hypertrophic degenerative 
osteoarthritis, both feet; calcaneal spurs.  On VA 
examination, the veteran reported that he had foot pain 
during long walks and when he wore hard sole shoes.  Physical 
examination revealed no callosities, no breakdown or unusual 
shoe wear; he did not have an antalgic gait; he experienced 
pain on manipulation of the Achilles tendon.  The diagnosis 
was flexible flat feet (mild).  

A January 2000 medical certificate from Dr. A. T. M. states 
the veteran has right foot pain, diagnosed as pes planus.  

In a January 2001 statement, the veteran indicates his belief 
that 1998 VA x-rays show a chronic degenerative process 
affecting his feet that is commonly found among servicemen 
whose work requires "long standing using their lower feet to 
anchor the strength, force, stress, and strain."  He 
indicates that he stood routinely and that the effect of the 
standing is not outright, since it is chronic, and that 
partial disability and discomfort appeared later, especially 
after he retired.  

On March 2001 VA examination, the veteran reported sharp pain 
over both feet that was aggravated by prolonged walking and 
standing.  Physical examination was negative for evidence of 
flat feet and the diagnosis was plantar fasciitis, right and 
left feet.

A July 2004 private treatment record from Dr. B. S. P. 
indicates he had recently treated the veteran for right heel 
pain, described as "sharp, tearing pain", at the plantar 
aspect of the right foot after prolonged standing, walking, 
and occasionally after lifting heavy objects.  The veteran 
stated he began having the pain in the late 1970s.  Physical 
examination revealed pain at the plantar aspect on forced 
dorsiflexion of the foot and point tenderness at the anterior 
border of the calcaneus, heel area.  X-rays revealed 
irregular calcifications inferior to both calcaneal bones 
representing tendon calcifications with moderate 
osteoarthritic spurs noted on both calcanea.  The diagnoses 
were plantar fasciitis, right foot and calcaneal spurs, both 
feet.

On January 2005 VA claims file review, the examiner noted 
that recent radiological and physical examination findings 
did not show evidence of pes planus and concluded that 
bilateral plantar pains were "more secondary to plantar 
fasciitis and not secondary to pes planus."

A February 2005 medical certificate from the veteran's 
private physician, Dr. B. P., an orthopedic surgeon, states 
that the veteran's "current predicament arose because of the 
use of 'pes planus' as the basis for his heel pain (most 
likely caused even way back 1966 and 1986 by plantar 
fasciitis).  Knowing the frequent association between flat-
footedness and plantar fasciitis, the term 'pes planus' may 
have been unwittingly used to refer to his plantar 
fasciitis."  He also states that the most common non-
traumatic cause of heel pain is plantar fasciitis.

A July 2006 informal conference report indicates the veteran 
stated that his doctor had told him that plantar fasciitis 
was an aggravation of his pes planus.

On November 2006 VA examination, the examiner reviewed the 
veteran's claims file, including Dr. B. P.'s medical 
certificate, and noted that right heel pain began in December 
1986 when tenderness was noted at the lateral aspect of the 
right heel with callous formation.  The course since onset 
was intermittent with remissions with no current treatment.  
The diagnosis was pes planus with right heel pain.  The 
examiner concluded that right heel pain in 1986 was less 
likely as not (less than 50/50 probability) caused by or a 
result of plantar fasciitis.  The examiner provided the 
following rationale:

There was only one medical record/entry of a 
complaint of r[ight] heel pain.  Lt. [S.] noted 
that the tender area was on the lateral aspect of 
the right foot where a callous was found. . . .  
Basing on this physical exam by Lt. [S.], this is 
most probably not a plantar fasciitis of the right 
heel/foot.  The tenderness was at the lateral 
aspect where a callus is found.  Plantar fasciitis 
usually presents pain and tenderness at the medial 
aspect of the heel or instep area of the foot.  
The presence of a callosity at this area where 
there is pain and tenderness would point more to a 
painful callous than a plantar fasciitis 
condition.  Moreover, if this were indeed plantar 
fasciitis, patient would have consulted several 
times and more entries would have been found.  But 
since only one such medical record/entry is found 
then it is unlikely that this is plantar 
fasciitis.  The notes in the SMR's are all 
concerned about the patient's carpal tunnel 
condition.  No mention of the patient's heel in 
all of the ortho medical entries, especially ortho 
notes dated past Dec[ember] 1986.  Pes plana or 
pes planus may have existed and [was] documented 
while patient was in military service but this was 
asymptomatic for the most part and may have most 
likely caused the callosity on the lateral aspect 
of the heel of the right foot but there is 
insufficient evidence on the service military 
records this flat foot condition [led] to plantar 
fasciitis.  

Hence, the right heel pain patient was complaining 
about in Dec[ember] of 1986 is less likely as not 
plantar fasciitis.

The record shows recent diagnoses of plantar fasciitis and 
that he was treated in service for right heel pain.  What 
remains to be shown is that there is a nexus between service 
and current plantar fasciitis.

The Board notes that the veteran has alleged that his 
plantar fasciitis is secondarily related to, as an 
aggravation of, pes planus that was noted on service 
entrance examination.  However, service connection for pes 
planus was previously denied by a December 2002 rating 
decision.  The veteran withdrew his appeal of this decision 
and it became final.  38 U.S.C.A. § 7105.  Hence, the claim 
that the veteran is entitled to service connection for 
plantar fasciitis as secondary to, as an aggravation of pes 
planus, lacks legal merit and will not be addressed.

The competent (medical) evidence of record does not show 
that his current plantar fasciitis is related to treatment 
of right heel pain in service.  As noted, on November 2006 
VA examination, the examiner concluded that the instance of 
heel pain in service was "less likely as not plantar 
fasciitis."  He based this conclusion on the fact that the 
heel pain was located in the lateral aspect of the heel 
where the veteran had a callous; plantar fasciitis pain is 
usually located at the medial aspect of the heel or at the 
instep area of the foot.  Additionally, the examiner found 
it important that the veteran was only treated once for the 
heel pain and noted that he would have sought treatment 
often if he had plantar fasciitis.  He reached these 
conclusions after a detailed explanation of plantar 
fasciitis and an explanation of his reasoning.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007) (finding that an 
examination report is adequate where it describes the 
disability in sufficient detail so the Board can make a 
fully informed evaluation of the disability); see also 
Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (finding 
that a physician's access to the claims file and the 
thoroughness and detail of the opinion are important factors 
in assessing the probative value of a medical opinion).

Other medical evidence of record addressing the issue of a 
nexus between service and plantar fasciitis includes the 
February 2005 medical certificate from Dr. B. P. which 
appears to indicate that notations' reporting the veteran 
has pes planus have been wrong and that the veteran actually 
had plantar fasciitis beginning as early as 1966.  This 
medical certificate is phrased in terms that are general and 
speculative and is not supported by the medical evidence of 
record, as there have been several recent findings of pes 
planus, including on November 2006 VA examination.  See 
Obert, 5 Vet. App. at 33.  Dr. B. P. did not review the 
veteran's claims file and did not provide a rationale or 
basis for his conclusion that the veteran had plantar 
fasciitis in service instead of pes planus.  See Prejean, 13 
Vet. App. at 448-49.  Notably, the November 2006 VA examiner 
indicated that he had specifically reviewed Dr. B. P.'s 
medical certificate; however, he still concluded that right 
heel pain during service was not plantar fasciitis.  
Additionally, the Board notes the January 2005 VA opinion 
that bilateral plantar pains were secondary to plantar 
fasciitis.  However, this opinion merely concludes that the 
veteran's current plantar pains are related to plantar 
fasciitis and does not address any relationship between 
plantar fasciitis and service.  

In summary, greater weight may be placed on one physician's 
opinion over another's depending on factors such as 
reasoning employed by the physicians, and whether or not and 
to what extent they review prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  
Here, in weighing the respective medical opinions, the 
November 2006 VA physician's opinion reflects a full review 
of all medical evidence of record, including the clinical 
records and other medical opinions previously of record, and 
is supported by detailed findings.  Moreover, it is couched 
in terms of greater certainty and supporting rationale.  
Accordingly, the Board finds that the February 2005 medical 
certificate is of less probative value than the November 
2006 VA opinion and that the November 2006 opinion is 
persuasive of a conclusion that plantar fasciitis is not 
related to service.

The preponderance of the evidence is against the veteran's 
claim.  Therefore, it must be denied.

SMC Based on the Need for Regular Aid & Attendance 

An award of SMC based on the need for regular aid and 
attendance of another person is warranted if the veteran's 
service-connected disabilities render him so helpless or 
bedridden that he requires the assistance of another 
individual to accomplish basic daily functions.  38 U.S.C.A. 
§ 1114(l); 38 C.F.R. § 3.350(b).  Determination as to the 
need for aid and attendance must be based on actual 
requirements of personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as: inability of a claimant to dress himself or to 
keep himself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic 
appliance which by reasons of the particular disability 
cannot be done without aid; inability of the claimant to feed 
himself through the loss of coordination of upper extremities 
or through extreme weakness; inability to tend to the wants 
of nature; or incapacity, physical or mental, that requires 
care and assistance on a regular basis to protect claimant 
from the hazards or dangers incident to his daily 
environment.  It is not required that all the disabling 
conditions enumerated above be found to exist before a 
favorable rating may be made.  The particular personal 
functions that the claimant is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establishes that the 
claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. 
§ 3.352(a).

"Bedridden" will be a proper basis for the determination 
and is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
The fact that the claimant has voluntarily taken to bed or 
that a physician has prescribed rest in bed for the greater 
or lesser part of the day to promote convalescence or cure 
will not suffice.  Id.

The veteran is service-connected for arteriosclerotic heart 
disease, rated at 60 percent; cervical radiculopathy with 
discospondylosis, rated at 40 percent; carpal tunnel 
syndrome, right hand, rated at 30 percent, and left hand, 
rated at 20 percent; erosive gastritis with duodenitis, rated 
at 20 percent; degenerative arthritis of the lumbar spine, 
rated at 20 percent; pterygium, left eye, rated at 20 
percent; and osteoarthritis of the left and right knees, each 
knee rated separately at 10 percent.  TDIU has been in effect 
from July 30, 1996.  

A May 2004 VA treatment record notes the veteran reported 
having difficulty getting out of bed and climbing the stairs 
because of osteoarthritis of the knees.  

In an October 2005 statement, the veteran stated that he 
could not perform self-care activities required for daily 
living without the aid and attendance of another person.  He 
reported it was difficult for him to live a normal life when 
he had flare-ups of his knee disabilities and his knees 
swelled.  During such flare-ups he could not move his legs 
due to severe pain, preventing prolonged standing and walking 
for more than 10 minutes; he also required assistance going 
up and down stairs.  Carpal tunnel syndrome and cervical 
radiculopathy with discospondylosis made him unable to hold 
an object for more than five minutes, unable to feed himself, 
and unable to put on and remove his clothes.  Degenerative 
arthritis of the lumbar spine made it difficult for him to 
get out of bed without help from someone else.  
On December 2005 VA aid and attendance/ housebound 
examination, it was noted the veteran arrived at the 
examination room alone ambulating with a cane.  The veteran 
was not permanently bedridden and was able to travel beyond 
his current domicile.  He had been hospitalized in 2004 at 
the St. John Hospital in Marikina.  He traveled to the 
examination by private vehicle accompanied by a family 
member.  He preferred to stay home during flare-ups, when he 
had difficulty standing and walking.  During these periods, 
he would read the newspaper and watch television; he stayed 
in bed when his knees swelled.  He reported having dizziness 
less than weekly; no memory loss; imbalance occasionally 
(less than weekly) affected his ability to walk; he was able 
to perform all functions of self-care; and there were no body 
parts or system impairments that affected his ability to 
protect himself from his daily environment.  He was able to 
walk up to a few hundred yards without the assistance of 
another person.  He required a cane to aid in ambulation.  It 
was noted that the functional impairments were not permanent.  
The cervical spine was painful when he moved his neck 
sideways, while the lumbar spine was painful when he bent 
forward to put on his socks and tie his shoes.  Bilateral 
upper extremity strength and coordination impairment was 
noted to be mild or moderate.  He was able to feed himself, 
but had some difficulty dressing and undressing, bathing, 
grooming, and toileting.  Left lower extremity functional 
limitation was due to limitation of motion, tenderness at 
both knees, and mild varicosities on the left foot dorsal 
aspect.  Right lower extremity functional limitation was due 
to limitation of motion.  Coordination was normal; there was 
a deficit in weight bearing and balance due to pain during 
flare-up.  

The veteran reported having flare-ups of his knees three to 
four times a month.  His knee disability prevented him from 
engaging in sports and recreation; moderately affected his 
ability to complete chores, shop, and exercise; mildly 
affected his ability to travel and bathe himself; and had no 
effect on his ability to feed, dress, groom, and toilet 
himself.  Overall it was noted flare-ups of the knee 
disability had a moderate effect on usual daily activities.  
Service-connected arteriosclerotic heart disease severely 
affected his ability to engage in sports; moderately affected 
his ability to complete chores, shop, exercise, recreate, 
travel, bathe, and toilet; and mildly affected his ability to 
feed, dress, and groom himself.  Service-connected erosive 
gastritis with duodenitis mildly/moderately affected his 
ability to engage in sports, to feed, and to toilet; and 
mildly affected his ability to complete chores, shop, 
exercise, recreate, travel, bathe, dress, and groom himself.  
His carpal tunnel syndrome prevented exercise and sports; 
moderately affected his ability to complete chores; and 
mildly affected his ability to shop and travel; it did not 
affect his ability to feed, bathe, dress, groom, or toilet.  
Cervical and lumbar spine disabilities prevented him from 
engaging in sports and recreation; moderately affected his 
ability to do chores, shop, and exercise; mildly affected 
traveling, bathing, dressing, toileting, and grooming; and 
had no effect on feeding himself.  Overall, it was noted that 
his spine disabilities had a moderate affect on his usual 
daily activities during flare-ups.  He experienced flare-ups 
every two to three weeks, lasting two to three days.

The record does not contain evidence that the veteran's 
service-connected disabilities render him so helpless or 
bedridden that he requires the assistance of another 
individual to accomplish basic daily functions.  There is no 
evidence that his service-connected disabilities render him 
bedridden.  While he has reported preferring to stay in bed 
during flare-ups, the evidence does not show that his 
service-connected disabilities require him to remain in bed.  
On December 2005 VA examination, the examiner specifically 
noted that the veteran was not bedridden.  

The evidence also does not show that the veteran's service-
connected disabilities prevent him from tending to personal 
care functions.  In an October 2005 statement, he reported 
that his service-connected disabilities prevent him from 
feeding, dressing, and undressing himself.  However, a 
December 2005 VA aid and attendance/housebound examination 
report reveals that when he has flare ups of his service-
connected disabilities, he experienced at most moderate 
limitations in his abilities to bathe, dress, groom, and feed 
himself.  Notably, while the veteran claimed his carpal 
tunnel syndrome and cervical spine disability made him unable 
to feed himself or dress/undress himself, the examiner found 
that carpal tunnel syndrome did not affect his ability to 
complete required activities of daily living, including 
feeding and dressing/undressing himself and the cervical 
spine disability mildly affected his ability to dress/undress 
and had no affect on his ability to feed himself.  Hence, the 
competent (medical) evidence of record does not support the 
veteran's allegations.  Rather, it reveals that he is able to 
perform most, if not all, of the functions cited above with 
at most moderate limitations during flare-ups of his service-
connected disabilities.  It is not shown that his service-
connected disabilities prevent him from feeding, dressing, or 
grooming himself or attending to the wants of nature.  The 
examiner also specifically noted that there were no body 
parts or system impairments that affected his ability to 
protect himself from his daily environment.  The evidence 
simply does not show that he requires regular aid and 
attendance.

Hence, the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt doctrine does not 
apply, and the claim must be denied.

SMC Based on Housebound Status

SMC based on housebound status is payable to a veteran who 
has a single service-connected disability rated as 100 
percent disabling and either (a) has an additional service-
connected disability, or disabilities, independently rated as 
60 percent disabling, which (i) is/are separate and distinct 
from the service-connected disability rated as 100 percent 
disabling and (ii) involve(s) different anatomical or bodily 
symptoms; or (b) is permanently housebound by reason of a 
service-connected disability or disabilities.  The latter 
requirement is met when the veteran is substantially confined 
to his dwelling and the immediate premises as a direct result 
of service-connected disabilities, or, if institutionalized, 
to the ward or clinical areas, and it is reasonably certain 
that the disability or disabilities will continue throughout 
the veteran's lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. 
§ 3.350(i).   

The threshold requirement for establishing entitlement to SMC 
based on housebound status is that there must be a single 
service-connected disability rated or ratable at 100 percent.  
Here, the veteran's service-connected disabilities combine to 
equal a 100 percent rating; he does not have a single 
disability that is rated at 100 percent.  However, as he has 
been awarded TDIU, the threshold requirement of a disability 
rated 100 percent is met.  See VAOPGCPREC 2-94 (Feb. 2, 1994) 
(stating that there is nothing in the language of section 
1114(s) to indicate that Congress meant to exclude service-
connected disabilities rated as total under 38 C.F.R. § 4.16, 
i.e., TDIU).

However, the evidence of record does not show that the 
veteran's service-connected disabilities confine him to his 
dwelling or its immediate premises.  Specifically, a December 
2005 VA aid and attendance/ housebound examination report 
notes that the veteran was ambulatory with a cane, could walk 
up to a few hundred yards with a cane, and could travel away 
from his home.  While it was noted that he preferred to stay 
home during flare-ups of his service-connected disabilities, 
the evidence does not show that he is substantially confined 
to his dwelling and the immediate premises as a direct result 
of service-connected disabilities.  

Accordingly, the Board finds that the veteran's service-
connected disabilities are not shown to render him 
housebound.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  
The Board has considered the application of the benefit of 
the doubt doctrine; however, there is not an approximate 
balance of positive and negative evidence.  The preponderance 
of the evidence is against this claim, and it must be denied. 


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for plantar fasciitis is denied.

SMC based on the need for regular aid and attendance or on 
housebound status is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


